DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 April, 2021, 1 July, 2021, 16 July, 2021, 13 August, 2021, 17 August, 2021, 11 November, 2021, 31 May, 2022, and 14 October, 2022 are being considered by the examiner.

Claim Objections
Claims 1, 10 are objected to because of the following informalities:  
Claim 1 recites, “the cryofluid source”, which should be corrected to - - the cryogenic fluid source - -.
Claim 10 recites, “the cryofluid inlet”, which should be corrected to - - the fluid inlet - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cryogenic fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to a cryogenic fluid.
Claim 4 recites the limitation "the cryogenic fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to a cryogenic fluid.
Claim 13 recites the limitation "one of the two stages of the cryocooler" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to one of two stages of a cryocooler.
Claim 22 recites the limitation "the pressure" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed a pressure for the initial recitation, so as to give antecedent basis for the following recitations of “the pressure”.
Claims 23-28 depend from rejected claim 22, and thereby, are further rejected under 35 U.S.C. 112(b) due to dependency. Furthermore, claims 23-26 further recite “the pressure”, and therefore, further include insufficient antecedent basis.
Claim 28 recites the limitation "the bucket" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed a bucket of the cryogenic fluid source.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BLACK (US 2011/0219785 A1 – published 15 September, 2011).
As to claim 1, BLACK discloses a cryogenic analytical system (abstract) comprising:
a cryogenic fluid source (structure of cryostat, 11, shown in annotated figure 1, by the dashed line);
one or more analysis components (structure of cryostat, 11, shown in annotated figure 1, by dotted line);
at least one cryogenic thermal conduit (44, 61, and/or 27; par. 25, 39, 55) operably coupled between the cryogenic fluid source and the one or more analysis components (figure 1); and
a pressure control component (37) operably engaged with the cryofluid source (see annotated figure 1, wherein 37 is coupled via conduit, 34, to the pressure control component).


    PNG
    media_image1.png
    874
    564
    media_image1.png
    Greyscale

Annotated Figure 1 of BLACK

As to claim 2, BLACK discloses wherein the cryogenic fluid source is a liquefier (cryocooler, including tubes, 30 and 31, and stages, 60 and 62; par. 25).

As to claim 3, BLACK discloses wherein the liquefier is configured to include a bucket (26 and/or 22) configured to collect the cryogenic fluid (figure 1; par. 25).

As to claim 4, BLACK discloses wherein the cryogenic fluid is conveyed between components within a closed loop system (such as when 37 is closed; figure 1; par. 55-56).

As to claim 5, BLACK discloses wherein the one or more analysis components is configured to regulate sample temperature (par. 35, 48, and 53-54).

As to claim 6, BLACK discloses wherein the one or more analysis components comprises sample mounting (21; par. 23; figure 1).

As to claim 7, BLACK discloses wherein the cryogenic thermal conduit (44 and/or 61) is configured to convey cryogenic fluid via conduit (par. 54-55; figure 1).

As to claim 8, BLACK discloses wherein the conduit (61) is configured as a capillary tube or impedance tube (par. 54, wherein conduit, 61, includes a capillary impedance, 47).

As to claim 9, BLACK discloses wherein the cryogenic thermal conduit (27) is configured to provide cooling power via solid conduction (par. 25).

As to claim 10, BLACK discloses further comprising a fluid inlet (36) operably engaged with the cryogenic fluid source (figure 1; par. 34), the pressure control component (37) operably engaged with the cryofluid inlet (figure 1; ; par. 34).

As to claim 11, BLACK discloses further comprising at least one solid conductive thermal conduit (27) coupled between the cryogenic fluid source and the one or more analysis components (par. 25; figure 1).

As to claim 12, BLACK discloses wherein the cryogenic fluid source is configured as a two stage cryocooler (stages 50 and 52; par. 34) with a bucket (22 and/or 26).

As to claim 13, BLACK discloses wherein solid conductive thermal conduit (27) is operably coupled to one of the two states of the cryocooler (figure 1, particularly, thermally coupled to the second stage, as shown).

As to claim 14, BLACK discloses wherein the bucket (22) defines two flanges (27 and 29), one of the two flanges thermally connected with one of the two stages (figures 1, wherein 27 is thermally connected to the second stage, and 29 is thermally connected with the first stage), and the other of the two flanges thermally connected with the other of the two stages (figures 1, wherein 27 is thermally connected to the second stage, and 29 is thermally connected with the first stage).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLACK (US 2011/0219785 A1 – published 15 September, 2011), view of LONGSWORTH (US 4,279,127 – published 21 July, 1981).
As to claim 15, BLACK discloses a method for performing cryogenic analysis (abstract), the method comprising a cryofluid within a cryogenic fluid source(structure of cryostat, 11, shown in annotated figure 1, by the dashed line) to configured one or more analysis components(structure of cryostat, 11, shown in annotated figure 1, by dotted line) with a cryogenic temperature (par. 53-56).
However, BLACK does not explicitly disclose the method includes comprising adjusting the pressure of cryofluid.
LONGSWORTH, however, is within the field of endeavor provided a method for performing cryogenic analysis (abstract; col.2, lines 21-51). LONGSWORTH teaches wherein cryogenic refrigerators (40) are adapted to produce different temperature of refrigeration, such as 65K (-208.1 °C), 15K (-258.1 °C), and 4.2K (-268.9 °C). More so, in operation, liquefied helium is introduced into the container, and liquefied gas begins to boil off and fill the vertical neck tubes, to cause thermal stratification. Thus, a temperature of 4.2K is achieved in the liquid helium reservoir. Pressure within the cryostat are maintained within the ranges of 7psia to 20psia (col.4, lines 16-32), so as to provide the corresponding operating temperatures between 3.5K (-269.6 °C) and 4.5K (-268.6 °C).  As the fluid temperatures of BLACK change based on the fluid flow and operation of the cryostat of BLACK (par. 53-56; figure 1; between <2K and 4.2K), it would be understood, based on the respective temperatures associated at varying pressures according to LONGSWORTH (col.4, lines 16-32), that the pressure is adjusted.  Thus, LONGSWORTH teaches that in the art of cryostats and applications to cool samples, that it is a known method to provide various temperatures within the operation of the system that are associated with varying pressures. This is strong evidence that modifying BLACK as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., achieving desired conditions at temperatures, which include associated pressures, to permit continuous operation of a superconducting device in a bath of liquid cryogen (col.2, lines 21-51)). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BLACK by LONGSWORTH such that the pressure is adjusted, based on the variations in temperature, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of achieving desired conditions at temperatures, which include associated pressures, to permit continuous operation of a superconducting device in a bath of liquid cryogen (col.2, lines 21-51).

As to claim 16, BLACK, as modified by LONSWORTH, does not further disclose the method requiring receiving a control signal to adjust the pressure of the cryofluid within the cryogenic fluid source.
However, LONGSWORTH further teaches receiving a control signal to adjust the pressure of the cryofluid (col.6, lines 28-42). Particularly, it is taught the pressure control system aids in maintaining liquid helium at a pressure above or below atmospheric pressure, so as to enable the refrigerator to be turned off, removed, serviced, or reinstalled (col. 6, lines 28-42). Providing such, further enables the semiconducting device to remain in operation (col.2, lines 41-44). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BLACK further with the teachings of LONGSWORTH for these reasons.

As to claim 17, BLACK, as modified by LONGSWORTH, further discloses comprising cooling the one or more analysis component with solid conduction (27; par. 25; figure 1).

As to claim 18, BLACK, as modified by LONGSWORTH, previously taught wherein pressure within the cryostat are maintained within the ranges of 7psia to 20psia (col.4, lines 16-32), so as to provide the corresponding operating temperatures between 3.5K (-269.6 °C) and 4.5K (-268.6 °C).  BLACK disclosed wherein the operation causes temperatures of 4.2K and less than 2K. As such, based on the above understanding of the pressures taught by LONGSWORTH, the system of BLACK is inclusive of the cryogenic fluid source having a pressure less than 15psia. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05 – I. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the claimed pressure range within the cryogenic fluid source of BLACK, as understood through LONGSWORTH, for the purposes of achieving desired conditions at temperatures, which include associated pressures, to permit continuous operation of a superconducting device in a bath of liquid cryogen (col.2, lines 21-51).

As to claim 19, BLACK, as modified by LONGSWORTH, further discloses comprising cooling the one or more analysis components with cryogenic fluid (par. 35, 48, and 53-54).

As to claim 20, BLACK, as modified by LONGSWORTH, previously taught wherein pressure within the cryostat are maintained within the ranges of 7psia to 20psia (col.4, lines 16-32), so as to provide the corresponding operating temperatures between 3.5K (-269.6 °C) and 4.5K (-268.6 °C).  BLACK disclosed wherein the operation causes temperatures of 4.2K and less than 2K. As such, based on the above understanding of the pressures taught by LONGSWORTH, the system of BLACK is inclusive of the cryogenic fluid source having a pressure greater than 10 psia. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05 – I. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the claimed pressure range within the cryogenic fluid source of BLACK, as understood through LONGSWORTH, for the purposes of achieving desired conditions at temperatures, which include associated pressures, to permit continuous operation of a superconducting device in a bath of liquid cryogen (col.2, lines 21-51).

As to claim 21, BLACK, as modified by LONGSWORTH, further discloses comprising providing cooling power to the one or more analysis components using one or both of solid conduction and/or cryogenic fluid (figure 1; par. 25 and 53-55).

As to claim 22, BLACK discloses a method for configuring a cryogenic analytical system (abstract; figure 1) to perform cryogenic analysis, the method comprising:
providing a pressure within a cryogenic fluid source (cryocooler and associated helium fluid flow routes) to rapidly cool one or more analysis components (19 and 21) to a first temperature (par. 54); and
providing the pressure within the cryogenic fluid source to reduce the first temperature of the one or more analysis components (par. 54).
However, BLACK does not explicitly disclose, wherein providing such temperature changes, are associated with increasing and decreasing the pressures within the cryogenic fluid source. 
LONGSWORTH, however, is within the field of endeavor provided a method for performing cryogenic analysis (abstract; col.2, lines 21-51). LONGSWORTH teaches wherein cryogenic refrigerators (40) are adapted to produce different temperature of refrigeration, such as 65K (-208.1 °C), 15K (-258.1 °C), and 4.2K (-268.9 °C). More so, in operation, liquefied helium is introduced into the container, and liquefied gas begins to boil off and fill the vertical neck tubes, to cause thermal stratification. Thus, a temperature of 4.2K is achieved in the liquid helium reservoir. Pressure within the cryostat are maintained within the ranges of 7psia to 20psia (col.4, lines 16-32), so as to provide the corresponding operating temperatures between 3.5K (-269.6 °C) and 4.5K (-268.6 °C).  As the fluid temperatures of BLACK change based on the fluid flow and operation of the cryostat of BLACK (par. 53-56; figure 1; between <2K and 4.2K), it would be understood, based on the respective temperatures associated at varying pressures according to LONGSWORTH (col.4, lines 16-32), that the pressure is adjusted, by increasing and decreasing, respective of the temperature achieved at various positions of the cryogenic fluid source.  Thus, LONGSWORTH teaches that in the art of cryostats and applications to cool samples, that it is a known method to provide various temperatures within the operation of the system that are associated with varying pressures. This is strong evidence that modifying BLACK as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., achieving desired conditions at temperatures, which include associated pressures, to permit continuous operation of a superconducting device in a bath of liquid cryogen (col.2, lines 21-51)). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BLACK by LONGSWORTH such that the pressure is adjusted, based on the variations in temperature, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of achieving desired conditions at temperatures, which include associated variation, i.e., increase or decrease, in pressures, to permit continuous operation of a superconducting device in a bath of liquid cryogen (col.2, lines 21-51).

As to claim 23, BLACK, as modified by LONGSWORTH, previously taught the increasing of pressure (see rejection of claim 22). BLACK further discloses wherein such step, includes increasing cryogenic fluid mass flow rate delivered to the one or more analysis components (par. 54).

As to claim 24, BLACK, as modified by LONGSWORTH, previously taught the decreasing of pressure (see rejection of claim 22). BLACK further discloses wherein such step, includes increasing cryogenic fluid mass flow rate delivered to the one or more analysis components (par. 54).

As to claim 25, BLACK, as modified by LONGSWORTH, previously taught wherein pressure within the cryostat are maintained within the ranges of 7psia to 20psia (col.4, lines 16-32), so as to provide the corresponding operating temperatures between 3.5K (-269.6 °C) and 4.5K (-268.6 °C).  BLACK disclosed wherein the operation causes temperatures of 4.2K and less than 2K. As such, based on the above understanding of the pressures taught by LONGSWORTH, the system of BLACK is inclusive of the cryogenic fluid source having a pressure which can be decreased by at least 5 psia.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the claimed decrease of pressure by at least 5psia within the cryogenic fluid source of BLACK, as understood through LONGSWORTH, for the purposes of achieving desired conditions at temperatures, which include associated pressures, to permit continuous operation of a superconducting device in a bath of liquid cryogen (col.2, lines 21-51).

As to claim 26, BLACK, as modified by LONGSWORTH, previously taught the decreasing of pressure (see rejection of claim 22). BLACK further discloses wherein such step, further warm the one or more analysis components (par. 48 and 54). Again, it was, previously taught wherein pressure within the cryostat are maintained within the ranges of 7psia to 20psia (col.4, lines 16-32), so as to provide the corresponding operating temperatures between 3.5K (-269.6 °C) and 4.5K (-268.6 °C).  BLACK disclosed wherein the operation causes temperatures of 4.2K and less than 2K. As such, based on the above understanding of the pressures taught by LONGSWORTH, the system of BLACK is inclusive of the cryogenic fluid source having a pressure which can be decreased, to establish a temperature which warms the analysis components.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the claimed decrease of pressure of BLACK, as understood through LONGSWORTH, for the purposes of achieving desired conditions at temperatures, which include associated pressures, to permit continuous operation of a superconducting device in a bath of liquid cryogen (col.2, lines 21-51).

As to claim 27, BLACK, as modified by LONGSWORTH, further discloses wherein the one or more analysis components comprises coils of a superconducting magnet (19), and the method further comprises providing cooling power to the magnet via a solid conduction thermal conduit(27; par. 25; figure 1) operatively coupled to a stage of the cryogenic fluid source (such as thermal connection to the second stage, 52, of the cryocooler; par. 25).

 As to claim 28, BLACK, as modified by LONGSWORTH, further discloses wherein the one or more analysis components comprises a sample platform (21), and the method further comprises providing cooling power to the sample platform via a fluid conduit (44 and/or 61) operatively coupled to the bucket of the cryogenic fluid source (22 and/or 26; par. 53-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/4/2022